Case 1:18-cv-00690-SEB-TAB Document 125 Filed 04/06/20 Page 1 of 7 PageID #: 1023




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 MELISSA CHEN,                                       )
 DARIO SALAS,                                        )
                                                     )
                              Plaintiffs,            )
                                                     )
                         v.                          )      No. 1:18-cv-00690-SEB-TAB
                                                     )
 GENESCO, INC.,                                      )
 HAT WORLD INC.,                                     )
                                                     )
                              Defendants.            )

                                             ORDER

         Now before the Court is Plaintiff Dario Salas’s1 Motion for Authorization of

  Corrective Notice [Dkt. 122] in which Plaintiff requests an order authorizing a corrective

  notice to a subset of eligible settlement collective members in this litigation brought

  pursuant to the Fair Labors Standard Act (“FLSA”), 29 U.S.C. §§ 203 et seq. For the

  reasons set forth herein, Plaintiff’s motion is denied.

                                            Discussion

         On January 22, 2020, the Court granted Plaintiff’s Unopposed Renewed Motion

  for Approval of Settlement, Service Payments, and Attorney’s Fees. On February 6,

  2020, the Settlement Administrator mailed the Court-approved Settlement Notice to 664

  Eligible Settlement Collective Members. The deadline for these Eligible Settlement

  Collective Members to submit claim forms was March 7, 2020.



  1
    Plaintiff Melissa Chen was determined to be subject to a binding arbitration agreement and
  ordered to arbitration on June 11, 2018. Dkt. 82. We simultaneously stayed her claims, pending
  the outcome of that proceeding. Id.
                                                 1
Case 1:18-cv-00690-SEB-TAB Document 125 Filed 04/06/20 Page 2 of 7 PageID #: 1024




         Prior to the submission deadline, Plaintiff’s counsel learned that a subset of the

  settlement collective had received settlement checks from another matter, Shumate v.

  Genesco, Inc. et al., No. 17 Civ. 3574 (S.D. Ind.), within a day or two of receiving the

  Settlement Notice in this case. As in the current litigation, the Shumate case involved

  claims brought by store managers alleging wage and hour violations. Plaintiff believes

  there is likely overlap between the Shumate collective and the settlement collective in this

  matter.

         Of particular concern to Plaintiff is that the Shumate settlement checks were not

  accompanied by “a notice or any documentation of any kind explaining the source of

  settlement payment.” Rather, the settlement checks indicated only that they were from

  Hat World (a defendant in this matter as well as the Shumate matter) and were marked as

  a payment for “SETT.” Based on his counsels’ review of the public docket in the

  Shumate case, Plaintiff believes that settlement checks were mailed to 164 individual

  who opted-in to that litigation approximately two years prior to its settlement. Plaintiff

  does not believe those individuals ever received notice of the Shumate case’s settlement.

  Because of the lack of information accompanying the Shumate checks coupled with the

  timing of the Settlement Notice in this matter, Plaintiff avers that there is a “clear lack of

  understanding that these mailings relate to two separate litigations.” For example,

  Plaintiff’s counsel have received questions from this matter’s Eligible Settlement

  Collective Members regarding whether the settlement checks relate to this case, and

  whether they need to submit a claim form when they have already received a settlement

  check. Plaintiff is concerned that this confusion is shared among other individuals who

                                                 2
Case 1:18-cv-00690-SEB-TAB Document 125 Filed 04/06/20 Page 3 of 7 PageID #: 1025




  may be entitled to collect under both this matter and the Shumate matter, but who do not

  understand their rights.

         Plaintiff thus seeks to issue a corrective notice to the subset of the settlement

  collective that received Shumate settlement checks. He believes a corrective notice that

  offers clarity as to the two separate lawsuits is necessary on the grounds the current

  Settlement Notice does not contain any information about the Shumate settlement, which

  could prevent Eligible Settlement Collective Members “from making an informed choice

  about whether to join” this action.

         Plaintiff specifically requests an order: 1) authorizing the mailing of a proposed

  corrective notice, 2 2) requiring Defendants to disclose to the names of the 164 Schumate

  opt-ins in order to identify the Eligible Settlement Collective Members who need to

  receive the corrective notice, 3) extending the time to submit a claim form for the

  recipients of the corrective notice, and 4) requiring the cost of the proposed correct notice

  to be paid from the remaining unclaimed funds in the Gross Settlement Amount.

         Defendants oppose Plaintiff’s request to issue a corrective notice. As Defendants

  explain, any individuals who received settlements checks in the Shumate case

  affirmatively opted-in to that matter and are represented by counsel. In fact, those

  individuals received their Shumate settlement checks directly from the attorneys who

  represent them in the Shumate matter. See Shumate v. Genesco, Inc., No.


  2
    The proposed corrective notice would clarify that any settlement check received from Hat
  World is not related to this lawsuit but is likely the result from individuals’ participation in the
  Shumate matter. It would further inform the individuals that they are eligible to participate in this
  settlement.
                                                   3
Case 1:18-cv-00690-SEB-TAB Document 125 Filed 04/06/20 Page 4 of 7 PageID #: 1026




  1:17-cv-03574 (S.D. Ind.), Doc. 181-1 at ¶ 29 (“Plaintiffs’ Counsel will mail the checks

  to each Plaintiff.”). Moreover, argue Defendants, the Court-approved notice in this matter

  included the contact information of Plaintiff’s counsel and the third-party Settlement

  Administrator. Any individuals who received notice of the settlement in this matter and

  also received a settlement check from their attorneys in the Shumate case could have

  easily resolved any confusion by contacting the attorneys currently representing them in

  the Shumate matter, Plaintiff’s counsel in this case, or the Settlement Administrator in

  this matter. Indeed, Plaintiff’s counsel indicated that some individuals did reach out to

  them. Thus, there is no reason that any individuals would be prevented from making an

  informed decision and submitting a timely claim form in this case.

         Finally, Defendants note that they “have done nothing wrong.” They were not

  involved in issuing the settlement checks in the Shumate case, nor were they involved in

  mailing the Court-approved notice in this case, which were sent by the Settlement

  Administrator. According to Defendants, the case law cited by Plaintiff in support of

  issuing supplemental settlement notices involved circumstances where corrective notices

  were necessary because of the defendants’ actions and communications with respects to

  the eligible settlement collective members. Invocation of such case law is inapposite here,

  says Defendants, who argue that there is “no legitimate basis” to issue any corrective

  notice or to extend the time for filing claim forms.

         Plaintiff responds that the corrective notice is necessary on the grounds that the

  current circumstances have prevented a subset of the collective from making an informed

  decision about whether to participate in this matter’s settlement.

                                               4
Case 1:18-cv-00690-SEB-TAB Document 125 Filed 04/06/20 Page 5 of 7 PageID #: 1027




         We agree with Defendants’ interpretation of the case law. Neither case cited by

  Plaintiff supports a finding that a corrective notice is necessary in this matter. For

  example, the District Court of Idaho in Goody v. Jefferson County granted a plaintiff’s

  request to issue a corrective notice where defendants had distributed a letter that misled

  the potential collective members as to whether they could opt-in to the collective action.

  2010 WL 3834025, at *3 (D. Idaho Sept. 23, 2010). Similarly, our sister district in this

  circuit permitted the issuance of a corrective notice on the grounds that defendants had

  distributed misleading and confusing communications to putative class members that

  could discourage them from participating in the class. Piekarski v. Amedisys Illinois,

  LLC, 4 F. Supp. 3d 952, 956 (N.D. Ill. 2013) (“Of particular concern to courts is whether

  a party has made misrepresentations to putative class members or has attempted to

  discourage class members from participating in the class.”) (internal quotations omitted).

         Here, there is no allegation that Defendants’ actions have confused or misled any

  Eligible Collective Settlement Members of their rights in this litigation. It is possible that

  some confusion could have surfaced because of the timing in which the Shumate checks

  were issued and the Settlement Notice in this matter was distributed. However, none of

  this confusion arose from Defendants’ actions nor from the Settlement Notice, which

  provided the requisite, objective information to the Eligible Settlement Collective

  Members so that they could make informed decisions about opting in (or not) to the

  collective. Moreover, any subset of the collective that may have received checks in the

  Shumate matter did not receive their checks by virtue of any parties’ unilateral actions.

  Rather, these individuals made the informed, affirmative decision to opt in to the

                                                5
Case 1:18-cv-00690-SEB-TAB Document 125 Filed 04/06/20 Page 6 of 7 PageID #: 1028




  Shumate litigation, wherein they are represented by counsel. Any confusion that may

  have surfaced is mitigated by the resources available to these individuals. Between their

  representation in the Schumate matter and their access to both Plaintiff’s counsel and the

  Settlement Administrator in this matter, eligible members were equipped with adequate

  resources to resolve any confusion they may have had if they so desired.

         Plaintiff has not offered, nor has the Court located, any legal authorities that

  support granting his request in these circumstances. Accordingly, his motion [Dkt. 122] is

  denied.

         IT IS SO ORDERED.

         Date:          4/6/2020
                                                     _______________________________
                                                       SARAH EVANS BARKER, JUDGE
                                                       United States District Court
                                                       Southern District of Indiana




  Distribution:

  Michael C. Danna
  OUTTEN & GOLDEN, LLP
  mdanna@outtengolden.com

  Bonnie Keane DelGobbo
  BAKER & HOSTETLER LLP
  bdelgobbo@bakerlaw.com

  Scott D. Gilchrist
  COHEN & MALAD LLP
  sgilchrist@cohenandmalad.com

  Joel Griswold
  BAKER HOSTETLER LLP
  jcgriswold@bakerlaw.com


                                                6
Case 1:18-cv-00690-SEB-TAB Document 125 Filed 04/06/20 Page 7 of 7 PageID #: 1029




  Camar R. Jones
  SHAVITZ LAW GROUP, P.A.
  cjones@shavitzlaw.com

  Christopher McNerney
  OUTTEN & MCNERNEY LLP
  cmcnerney@outtengolden.com

  Paul William Mollica
  Outten & Golden
  161 N. Clark St.
  Suite 1600
  Chicago, IL 60601

  Gregg I. Shavitz
  SHAVITZ LAW GROUP, P.A.
  gshavitz@shavitzlaw.com

  Richard E. Shevitz
  COHEN & MALAD LLP
  rshevitz@cohenandmalad.com

  Elizabeth V. Stork
  Outten & Golden LLP
  685 Third Avenue, 25th Floor
  New York, NY 10017

  Justin Mitchell Swartz
  Outten & Golden LLP
  jms@outtengolden.com

  Juno E. Turner
  Outten & Golden LLP
  jturner@outtengolden.com




                                       7
